Case:20-01018-SDB Doc#:12 Filed:12/08/20 Entered:12/15/20 14:40:56 Page:1 of 4

In The United States Bankruptcy Court

FOR THE SOUTHERN DISTRICT OF GEORGIA

AUGUSTA DIVISION
IN RE *
** CHAPTER 7
LAKESHA SUSANNA BARNES, * CASENO.: 20-10921
*
Debtor. *
*
LAKESHA SUSANNA BARNES, *
*
Plaintiff, *
*
Vv. * ADVERSARY NO.: 20-01018
*
GENERAL REVENUE CORP. AS AGENT *
FOR ST. LEO UNIVERSITY, *
*
*

Defendant.

APPLICATION FOR ENTRY OF DEFAULT WITH
REQUEST FOR DEFAULT JUDGMENT

NOW COMES LAKESHA SUSANNA BARNES, Debtor in the above-referenced

Chapter 7 case and Plaintiff in this adversary proceeding and applies to the Court for an entry of

default against the Defendant. In support of this application, Debtor sets forth the following

basis for the entry of default:

1.

2.

Date of Issuance of the Summons was November 4, 2020.

The thirty (30) day time limit applies because the court did not prescribe a different time
nor did the thirty-five (35) day limit apply for filing of Answers or Motions.

The date of mailing of the Summons and Complaint upon the Defendant GENERAL
REVENUE CORP., and ST. LEO UNIVERSITY was November 4, 2020.

The date of the filing of the Certificate of Service was filed with the Court November 9,
2020.

The Complaint was mailed by certified first class mail, return receipt requested. The
United States Postal Service has verified receipt of the Complaint upon Defendant
GENERAL REVENUE CORP. and ST. LEO UNIVERSITY. The date of the return
receipt as to the Defendant ST. LEO UNIVERSITY is November 8, 2020 and the date of
return receipt as to the Defendant GENERAL REVENUE CORP. is November 12, 2020.
Case:20-01018-SDB Doc#:12 Filed:12/08/20 Entered:12/15/20 14:40:56 Page:2 of 4

10.

ML

This Application for Entry of Default was served upon the Defendant on December 8,
2020.

No Answer or Motion has been received within the time limit fixed by this Court.

To the Plaintiff's knowledge, the Defendant is not an infant, incompetent person or
currently in the military service.

Defendant GENERAL REVENUE CORP. sent a letter to Plaintiff's attorney dated
November 12, 2020 indicating that the company had deleted their tradeline from
Plaintiff's credit report with the three credit reporting agencies and had closed her
account on November 11, 2020 and returned the account to St. Leo University. Further,
the letter from GENERAL REVENUE CORP. indicates that St. Leo University had been
advised of the complaint and after review, had requested to close Plaintiff's account. A
copy of this letter is attached hereto and incorporated herein as Exhibit |.

That the default by the Defendant entitles the Plaintiff to the relief requested in the
Complaint, in the form of a Judgment declaring that the debt owed to ST. LEO
UNIVERSITY is not an educational loan, benefit, scholarship or stipend and is therefore
subject to discharge in the Plaintiff's Chapter 7 case.

WHEREFORE, Plaintiff prays that the Application for Entry of Default be granted, and
further requests that a Default Judgment be entered pursuant to Bankruptcy Rule 7055,
granting the relief requested by the Plaintiff in her Complaint.
I swear and affirm that the statements herein are true and correct.
2
DATED this fae day of December, 2020.
LEIDEN AND LEIDEN, PC

Wendy H. Lever
GA Bar No. 3422177

By:

 

330 Telfair Street
Augusta, Georgia 30901
(706)724-8548
courtinfo@leidenandleiden.com gull a Win,
Sets 40%
SWORN TO AND SUBSCRIBED —_ SS Satis
BEFORE ME THISY{jDAY OF $2¢ ¢
DECEMBER, 2020. =

2 ° t “up £: 1c : x
Ze “0, “@s
40-10-2072 SS
“4,0 COUNTY: e SS
A “ayy, we

NOTARY PUBLIC
Case:20-01018-SDB Doc#:12 Filed:12/08/20 Entered:12/15/20 14:40:56 Page:3 of 4

In The United States Bankruptcy Court
FOR THE SOUTHERN DISTRICT OF GEORGIA

AUGUSTA DIVISION
IN RE :
* CHAPTER 7
LAKESHA SUSANNA BARNES, * CASE NO.: 20-10921
*
Debtor. #
*
LAKESHA SUSANNA BARNES, *
*
Plaintiff, *
*
vi. * ADVERSARY NO.: 20-01018
*
GENERAL REVENUE CORP. AS AGENT *
FOR ST. LEO UNIVERSITY, *
x
*

Defendant.

CERTIFICATE OF SERVICE

I hereby certify that I have served a copy of the within and foregoing APPLICATION FOR ENTRY OF
DEFAULT WITH REQUEST FOR DEFAULT JUDGMENT upon the following by depositing same in the United
States Mail, addressed as follows, with sufficient postage attached.

CHAPTER 7 TRUSTEE (via electronic filing) OFFICE OF THE US TRUSTEE
(via electronic filing)

GENERAL REVENUE CORP. AS = ST. LEO UNIVERSITY

 

 

AGENT FOR ST. LEO ATTN: OFFICER/AGENT
UNIVERSITY 33701 STATE ROAD 52
ATTN: OFFICER/AGENT ST. LEO, FL 33574
4660 Duke Dr. Suite 200 af.
Mason, OH 45040 & = , —
DATED this day of Decl , 2020.
LEIDEN and LEIDEN, , r
By: Mies Z Ny Ai h:

 

Saari H. Lever

Counsel for Debtor/Plaintiff
Leiden & Leiden, P.C.

330 Telfair Street

Augusta, Georgia 30901

(706) 724-8548

courtinfo@leidenandleiden.com

 
Case:20-01018-SDB Doc#:12 Filed:12/08/20 Entered:12/15/20 14:40:feVinkgele of 4

GENERAL
REVENUE

CORPORATION
November 12, 2020

Lieden and Leiden
Wendy H. Lever, Esq.
330 Telfair Street
Augusta, GA 30901

File Number: 60446442

Dear Wendy H Lever, Esq.:
Thank you for contacting General Revenue Corporation (GRC) regarding your request for Lakesha
Barnes. This letter is in response to the complaint to determine dischargability of a debt received in our
office on October 28, 2020.

On May 13, 2020, Saint Leo University, placed Lakesha Barnes’ accounts receivable debt in our office
for collection.

On October 28, 2020, we received a notification from a third-party vendor of a possible bankruptcy.

On or about November 1, 2020, an update was sent to Experian, TransUnion and Equitax to delete our
tradeline from Lakesha Barnes’ credit report.

Upon receipt of your request, GRC made outreach to Saint Leo University to advise of complaint to
determine dischargability of a debt. After review of the account, they have requested to close Lakesha

Barnes’ account.

We closed Lakesha Barnes’ account on Novernber 11, 2020 and returned the account to Saint
Leo University.

On November 11, 2020, an additional update was sent to Experian, TransUnion, and Equifax to ensure
deletion of our tradeline from Lakesha Barnes’ credit report.

Should you have any additional questions regarding this, we encourage you to contact our office at (888)
719-4806 or contact Saint Leo University directly.

General Revenue Corporation

This communication is from a debt collector.

General Revenue Corporation ¢ 4660 Duke Drive, Suite 200 # Mason, OH 45040-8466 @ 800-234-1472
Generalrevenue.com
